           Case 1:20-cv-08181-JPC Document 51 Filed 12/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                             12/11/2020
---------------------------------------------------------------------- X
                                                                       :
MARTIN JOHN STEVENS,                                                   :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   20-CV-8181 (JPC)
                  -v-                                                  :
                                                                       :        ORDER
ALAN J. HANKE et al.,                                                  :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        The Court is in receipt of (1) a letter-motion from Defendant Sidney Mills Rogers III,

requesting a conference to discuss his anticipated Motion to Dismiss (Dkt. 47); (2) a letter from

Plaintiff consenting to stay the briefing schedule for Defendant Amy Roy-Haeger’s anticipated

Motion to Dismiss pending the resolution of her Motion to Dismiss in Thani A.T. Al Thani v. Hanke

et al., 20-cv-04765 (the “Related Case”) (Dkt. 48); (3) a letter from Defendants Alan J. Hanke and

IOLO Global LLC contesting Plaintiff’s November 23, 2020 letter, in which Plaintiff stated that he

did not agree to stay discovery in this case (see Dkt. 37), and seeking (i) to withdraw their request

to stay discovery and (ii) to set a time to answer or otherwise respond to the Complaint (Dkt. 49);

and (4) Plaintiff’s response to that letter (Dkt. 50).

        It is hereby ORDERED that the briefing schedule for Defendants Hanke and IOLO Global

LLC’s Motion to Stay Discovery (Dkt. 39) is ADJOURNED sine die. It is further ORDERED that

Defendants Hanke and IOLO Global LLC’s request for the Court to set a time to answer or

otherwise respond to the Complaint, which would require vacating the Court’s previous Order

granting a request from those very Defendants to stay their time to answer the Complaint (see Dkts.
          Case 1:20-cv-08181-JPC Document 51 Filed 12/11/20 Page 2 of 2




33, 34), is DENIED.

        In addition, in order to avoid unnecessary expenditure of the Court’s and the parties’

resources, the Court finds good cause to stay the date by which all Defendants must respond to the

Complaint until fourteen days after entry of the Court’s decision(s) on the parallel Motions to

Dismiss filed in the Related Case. (Dkt. 34.) The Court emphasizes that, regardless of whether a

Defendant prevails on its Motion to Dismiss in the Related case, each Defendant must answer or

otherwise respond to the Complaint in this case. The Court further emphasizes that it will not allow

parties to relitigate identical arguments raised in a Motion to Dismiss filed in this case if those

arguments have been made by a Defendant and rejected in the Related Case.

        In light of this Order, Defendant Roy-Haeger need not submit a letter response to the Court’s

December 4, 2020 Order (Dkt. 44), requiring that she specify whether she consents to a stay of the

briefing schedule on her Motion to Dismiss pending the resolution of her motion in the Related

Case.

        The Clerk of the Court is respectfully directed to terminate the motions pending at document

numbers 47 and 49.

        SO ORDERED.

Dated: December 11, 2020                             __________________________________
       New York, New York                                     JOHN P. CRONAN
                                                            United States District Judge




                                                 2
